Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 2-3, 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermillion (2013/0025225) in view of Shoemake et al (2012/0232213).
Vermillion shows a roofing shingle comprising a substrate, an asphalt coating composition (18, par. 7) on the substrate, a nail zone reinforcement material (19, par. 67) comprising a polyester fabric (par. 67) disposed on the asphalt coating composition.
Vermillion does not show the fabric being modified by NaOH treatment, whereby Naoh treatment of the fabric creates carboxylic acid groups that increase adhesion between the reinforcement material and the asphalt coating composition compared to a polyester fabric that has not been modified by Naoh treatment on an identical asphalt coating composition.
Shoemaker et al discloses treating polyester fabric (90) by NAOH (par 73) for increased adhesion to the substrate (88), the fabric being used for asphalt roofing shingle (par 96), the Naoh treatment of the fabric creates carboxylic acid group (par 29, 37, 46, 55).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vermillion et al’s structures to show the fabric being modified by NaOH treatment, whereby Naoh treatment of the fabric creates carboxylic acid groups that increase adhesion between the reinforcement material and the asphalt coating composition compared to a polyester fabric that has not been modified by Naoh treatment on an identical asphalt coating composition as taught by Shoemaker et al in order to increase the adhesion strength of the fabric to the substrate (par 88).
Per claim 2, 3, 15, Vermillion further shows the reinforcement material comprising woven/unwoven fabric (par 93) and glass fibers, the polyester fabric comprising polyethylene terephthalate (par 73).
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
With respect to the motivation to combine, the minor change in the motivation is to correct the typo to more clearly bring out the reason for change consistent with the teaching of Shoemaker et al (par 88).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Shoemaker does not provide sufficient motivation to combine with Vermilion, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Vermilion discloses the use of polyester as fabric to strengthen the substrate.  Shoemaker discloses the process of treating the polyester with NAOH to improve the adhesion of the polyester to its substrate (par 88).  Shoemaker also discloses that treating the polyester with NAOH would produce carboxylic acid group (par 29, 37, 46, 55).  Shoemaker also discloses the fabric being used for asphalt roofing shingle (par 96).  Modifying Vermilion polyester with Shoemaker’s NAOH treatment, thus results in the polyester having improvement adhesion to its substrate (par 88; asphalt roofing shingle).  The combination is thus motivated.  With respect to applicant stating that the disclosure of “asphalt” being minor, the disclosure to “polyester” being minor, examiner respectfully states that the reference teaches the claimed limitations and is thus applicable.
	With respect to NAOH treating of polyester forming carboxylic acid group, Shoemaker discloses the limitations (par 29, 37, 46, 55).  The combination is motivated as set forth above to improving the adhesion of the polyester to the substrate (asphalt), and the combination shows the claimed limitations.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/30/2022